DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1, 4-7, 9, 12, 14, 17-18, 20) are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko et al. (hereinafter Bilenko)(US Publication 2012/0158623 A1)
Re claim 1, Bilenko discloses a method comprising: obtaining a dataset, wherein the dataset comprising data instances, wherein each data instance is associated with a label (See fig. 1; ¶s 29-32 where it teaches each training instance may include a corresponding label of a target variable, i.e., the value to be predicted.); obtaining a predictor, wherein the predictor is configured to provide a prediction of a label for a data instance. (See fig. 1; ¶s 29-32 where it teaches a machine learning system; each training instance may include a corresponding label of a target variable, i.e., the value to be predicted.)
But the reference of Bilenko fails to explicitly teach determining a plurality of data slices, wherein at least one data slice of the plurality of data slices comprising a data instance comprised by the dataset; computing, for each data slice in the plurality of data slices, a performance measurement of the predictor over the data slice, wherein said computing is based on an application of the predictor on each data instance that is mapped to the data slice, wherein the performance measurement is indicative of a successful label prediction for a data instance comprised by the data slice, whereby obtaining a plurality of performance measurements; based on the plurality of performance measurements of the plurality of data slices, computing a performance measurement of the predictor over the dataset; and in response to determining that the performance measurement of the predictor is below a threshold, performing a mitigating action.
However, the reference of Bilenko does suggest determining a plurality of data slices, wherein at least one data slice of the plurality of data slices comprising a data instance comprised by the dataset (See fig. 1; ¶ 34 where it teaches a subset of the featurized training dataset may be reserved for the testing process.); computing, for each data slice in the plurality of data slices, a performance measurement of the predictor over the data slice, wherein said computing is based on an application of the predictor on each data instance that is mapped to the data slice, wherein the performance measurement is indicative of a successful label prediction for a data instance comprised by the data slice, whereby obtaining a plurality of performance measurements (See ¶ 33-35 where it teaches a subset of the featurized training dataset may be also be reserved for a validation or development process; the model may also be used in the testing process to generate results which may include various accuracy statistics; the model outputs may also include corresponding probability scores.); based on the plurality of performance measurements of the plurality of data slices, computing a performance measurement of the predictor over the dataset (See ¶ 33-35 where it teaches a subset of the featurized training dataset may be also be reserved for a validation or development process; the model may also be used in the testing process to generate results which may include various accuracy statistics; the model outputs may also include corresponding probability scores.); and in response to determining that the performance measurement of the predictor is below a threshold, performing a mitigating action. (See fig. 1; ¶ 33-38, 57 where it teaches the probability score may indicate a confidence level that the predicted label values are accurate; modifying the trained model.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Bilenko, in the manner as claimed, for the benefit of improving the learning accuracy. (See ¶ 36)

Re claim 4, Bilenko discloses wherein said computing, for each data slice in the plurality of data slices, the performance measurement of the predictor over each data slice, comprises: computing the performance measurement of the predictor over a data slice, wherein said computing the performance measurement of the predictor over the data slice comprises: determining a number of data instances that are mapped to the data slice; in response to the number of data instances being below a threshold, determining the performance measurement of the predictor over the data slice to be a predetermined value. (See fig. 1; ¶ 33-38, 57

Re claim 5, Bilenko discloses wherein said computing, for each data slice in the plurality of data slices, the performance measurement of the predictor over the data slice, comprises: computing the performance measurement of the predictor over a data slice, wherein said computing the performance measurement of the predictor over the data slice comprises: determining a confidence level of the performance measurement for the data slice; and in response to determining that the confidence level is below a confidence level threshold, determining that the performance measurement of the predictor over the data slice to be a predetermined value. (See fig. 1; ¶ 33-38, 57)

Re claim 6, Bilenko discloses wherein said determining the plurality of data slices comprising: obtaining a constraint representing a definition of a data slice; and applying the constraint on the dataset, whereby identifying one or more data instances that are members of the data slice defined using the constraint. (See ¶ 46-51)

Re claim 7, Bilenko discloses wherein the constraint is defined by a domain expert, wherein the constraint defines a constraint over a value of a feature comprised by a feature space, wherein each data instance is defined over the feature space. (See ¶ 46-51)

Re claim 9, Bilenko discloses wherein a data instance comprised by the dataset is one of: excluded from each of the plurality of data slices; and comprised by two or more data slices of the plurality of data slices. (See ¶ 46-51)

Re claim 12, Bilenko discloses wherein the mitigating action is selected from: replacing a hardware device utilized to obtain data instances; replacing the predictor or machine learning model implemented thereby; and retraining the predictor using a second labeled dataset. (See ¶ 30-41)

Claims (14, 20) have been analyzed and rejected w/r to claim 1 above.
Claims (17-18) have been analyzed and rejected w/r to claims (5-6) above.

Allowable Subject Matter
Claim 13 is allowed.
Claims (2-3, 8, 10-11) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 6, 2022